DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 9/15/2021 in which claims 1, 6, 8-9, 14, 16-17 have been amended and new claim 21 has been added.  Thus, the claims 1-21 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating a damage summary and a damage report without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 9, and 17.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., detecting, via at least one of a pressure sensor and a proximity sensor, that a vehicle is present in a predetermined physical area; responsive to detecting that a depth sensor, and for a plurality of hail damage instances, three-dimensional depth information corresponding to the vehicle; determining, at an enhanced claims processing server and based on the three-dimensional depth information, damage information comprising a plurality of hail damage instances, wherein each of the hail damage instances comprises metadata indicating: a size of an instance of hail damage, a severity rating of the instance of hail damage, and a location of the instance of hail damage; determining, based on the damage information, one or more damage estimates for the instance of hail damage; determining, using the one or more damage estimates, a first predicted repair cost for a repair service provider system; storing the first predicted repair cost in a database comprising a plurality of predicted repair costs; adjusting predicted repair costs for future repairs based on the first predicted repair cost; generating, by the enhanced claims processing server and based on processing the metadata, a render of the vehicle, wherein the render depicts the respective hail damage instances on the vehicle according to the location of the respective instance of hail damage; generating, by the enhanced claims processing server, a damage summary comprising the damage information, the render, and a damage estimate corresponding to the each of the hail damage instances; and transmitting, by the enhanced claims processing server, the damage summary to a repair center.  These limitations (with the exception of italicized limitations), under their broadest reasonable interpretation, describe the abstract idea of generating a damage summary and a damage report which may correspond to a Certain Methods of Organizing Human Activity (e.g., a person following a set of instructions or a person signing a contract online).  The additional limitations of a pressure sensor, a proximity sensor, a depth sensor, an enhanced claims processing server and a database do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).  
This judicial exception is not integrated into a practical application because the additional limitations of a pressure sensor, a proximity sensor, a depth sensor, an enhanced claims processing an enhanced claims processing server, a notice of loss associated with a damaged item amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a pressure sensor, a proximity sensor, a depth sensor, an enhanced claims processing server and a database are recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements.  The additional element that is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field.  The specification describes the additional elements of a pressure sensor, a proximity sensor, a depth sensor, an enhanced claims processing server and a database to be a generic device and the court decision cited in MPEP 2106.05(d)(II) indicates that mere collection, receipt of data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.

Dependent claims 2-8, 10-16, and 18-21 further define the abstract idea that is present in their respective independent claims 1, 9, and 17 and thus correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-16, and 18-21 are directed to an abstract idea.  Thus, the claims 1-21 are not patent-eligible.
	Response to Arguments
Examiner has withdrawn double patenting rejection of claims 1-20 in view of Applicant filing a terminal disclaimer on 8/16/2021.  
Applicant's arguments filed dated 9/15/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-21 under 35 U.S.C. 101, Applicant states that the limitations of amended claims 1, 9, and 17 do not fall within this grouping.  
Examiner respectfully disagrees and notes that the claim clearly recites abstract concepts, e.g., detecting that a vehicle is present in a predetermined physical area, generating three-dimensional depth information corresponding to the vehicle, determining damage information, determining damage estimates, determining and storing a first predicted repair cost, adjusting predicted repair costs for future repairs, generating a render of the vehicle, generating and transmitting a damage summary to a repair center.  These limitations clearly support the rejection that the claim recites an abstract idea.  The additional limitations as presented in the rejection above do not restrict the claim from reciting an abstract idea.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding the recitations of amended claim 1 integrate a practical application and recite a technical solution to the technical problem of generating accurate repair estimates.
Examiner notes that the improvement has to be technical in nature in order for the claim to integrate the abstract idea into a practical application.  In this case, it appears from the specification and Applicant’s arguments that the improvement is to an abstract idea when the abstract idea is implemented using additional limitations of a pressure sensor, a proximity sensor, a depth sensor, an enhanced claims processing server and a database.  This is supported by the paragraph [0094] of the specification which states that the system may use multiple camera (such as details imaging sensors), laser sensors, depth sensors, and other types of sensors to determine a size, severity, and a visual representation for the damage element.  The system may determine the location of multiple hail marks using automated identification of instances of hail damage.  The specification in [0118] states that the damage estimate processing server adjusts the database based on the action event.  These are clearly improvement to an abstract idea and not to technology.  Applicant also asserts that the amended claims recite a technical solution to the technical problem of generating accurate repair estimates.  Generating accurate repair estimates is an abstract concept and the use of technology simply facilitates generating accurate repair estimates.  If the technology implementation provides accurate repair estimates, then this improvement is nothing more than an improvement to an abstract concept and not to technology.  The technology limitations are simply present as a tool to apply the abstract idea and there is no improvement to technology as a result of implementing the abstract idea.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding Step 2B, the Office Action identifies the limitations, which are well-understood, routine, and conventional (supported by court decision and specification).  Applicant makes a conclusory statement that features of the amended claims are not well-understood, routine , or conventional.  Applicant did not even identify which claim limitations/features are not well-understood, routine, or conventional.  Moreover, it should be noted that the search for an inventive concept should not be confused with a novelty or non-obviousness determination.  As made clear by the courts, the “’novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the 101 categories of possibly patentable subject matter.”  (See MPEP 2106.05(I)).  The claim simply makes use of a “pressure sensor”, a “proximity sensor”, and/or a “depth sensor” in generating damage estimates.  In doing so, the claim utilizes a “pressure sensor”, a “proximity sensor”, and/or a “depth sensor” as a tool, which helps determining the estimates for repairing a damaged item.  Moreover, generating estimate is an abstract concept and it should be noted that an inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.”  Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).  Thus, these arguments are not persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693